          Case 1:17-cr-00262-LGS Document 648 Filed 08/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA                                       :
                                                                :   17 Cr. 262 (LGS)
                            -against-                           :
                                                                :       ORDER
 ALBERT FOOZAILOV,                                              :
                                            Defendant.          :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on May 22, 2020, Defendant filed a motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A). (Dkt. No. 626). On June 17, 2020, the motion was denied. (Dkt. No.

639).

        WHEREAS, on July 24, 2020, Defendant filed a letter motion, seeking reconsideration of

his motion for compassionate release (Dkt. No. 645), which the Government opposed on July 30,

2020. (Dkt. No. 647). It is hereby

        ORDERED that Defendant’s application is DENIED. Defendant’s application does not

meet the standard for granting a motion for reconsideration, as Defendant does not argue that the

Court “failed to consider evidence or binding authority.” Van Buskirk v. United Group of

Companies, Inc., 935 F.3d 49, 54 (2d Cir. 2019). Construed as a renewed motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), the application is denied on the basis of the §

3553(a) factors.

        The Court must consider the sentencing factors set forth in 18 U.S.C. § 3553(a) in

considering whether to grant a motion for compassionate release. Section 3553(a) requires the

Court to consider what is “sufficient, but not greater than necessary, to comply with the purposes of

[sentencing].” 18 U.S.C. § 3553(a). Relevant factors include: (1) “The nature and circumstances of

the offense and history and characteristics of the defendant”; (2) “The need for the sentence to
         Case 1:17-cr-00262-LGS Document 648 Filed 08/10/20 Page 2 of 3




reflect the seriousness of the offenses, promote respect for the law, and provide just punishment for

the defendant’s crimes”; (3) “The need for the sentence to afford adequate deterrence to comparable

criminal conduct”; (4) “The need for the sentence to protect the public from further crimes by the

defendant”; and (5) “The need to avoid unwarranted sentence disparities among similarly situated

defendants.” See 18 U.S.C. § 3553(a).

       The § 3553(a) factors counsel against release. As explained in the Court’s prior Order dated

June 17, 2020, Defendant’s sentence was below the guideline range when imposed. Defendant

played a significant role in the Mumbai diamond fraud scheme that came at a significant cost to the

victims, who will bear long-lasting harm. As observed at sentencing, Defendant was “a leader in

the conspiracy” and “one of the people who conceived of [the] plot and planned it,” and the Court

determined that, based on the § 3553(a) factors, a term of 66 months’ imprisonment was the just and

reasonable sentence. The Court’s assessment remains unchanged, as Defendant has served

approximately seven months of his sentence only. As previously held, a reduction in Defendant’s

sentence would not accomplish the “need for the sentence imposed” “to reflect the seriousness of

the offense and afford just punishment” and “to afford adequate deterrence to criminal conduct.”

See, e.g., U.S. v. Haney, 19 Cr. 541, 2020 WL 1821988, at *7 (S.D.N.Y. Apr. 13, 2020) (denying a

61-year-old defendant’s motion for compassionate release where release would reduce a 42-month

sentence to nine months); United States v. Zubiate, No. 18 Cr. 442, 2020 WL 3127881, at *3

(S.D.N.Y. June 12, 2020) (“But the combination of the COVID-19 pandemic and Defendant’s

medical conditions does not overcome the fact that the dramatic reduction in sentence Defendant

seeks here is inconsistent with the weight and force of the other § 3553(a) factors considered by the

Court.”); United States v. Meiri, 2020 WL 3605556, at *3 (S.D.N.Y. July 2, 2020) (denying

compassionate release in part because the defendant had “as of now[] served a very short sentence
                                                 2
         Case 1:17-cr-00262-LGS Document 648 Filed 08/10/20 Page 3 of 3




given the severity of his crimes”).

       Further, the “need to avoid unwarranted sentence disparities among similarly situated

defendants” also weighs against release. As stated, Defendant’s role was significant compared to

those of the other defendants involved in the scheme. A reduction of his sentence, where a

considerable amount of time remains on the sentence, would introduce disparities among the

sentences of the defendants who played similar, or even less-significant, roles in the scheme. Cf.

U.S. v. Barajas, 18 Civ. 736-04, 2020 WL 3976991, at *12 (S.D.N.Y. July 13, 2020) (“[T]he fact

that [the defendant] has a short amount of time left in his sentence effectively minimizes any

sentencing disparities between him and similarly situated defendants.”). Particularly, Defendant

Itzchaki, a co-defendant who helped Defendant Foozailov conceive of the fraud and received a

similar sentence as Defendant, was recently denied compassionate release. See United States v.

Itzchaki, No. 17 Cr. 262, Dkt. No. 644.

       Accordingly, Defendant’s motion is DENIED. The Clerk of Court is respectfully directed to

close Dkt. No. 645.



Dated: August 10, 2020
       New York, New York




                                                  3
